     Case: 1:17-md-02804 Doc #: 3594 Filed: 01/06/21 1 of 4. PageID #: 507688



                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION         )                  MDL 2804
                                    )
OPIATE LITIGATION                   )                  Case No. 1:17-md-2804
                                    )
This Document Relates to:           )                  Hon. Dan Aaron Polster
                                    )
All Cases                           )
____________________________________)

      PLAINTIFFS’ EXECUTIVE COMMITTEE’S EMERGENCY MOTION FOR LEAVE TO TAKE
               TRIAL PRESERVATION DEPOSITION OF DAVID KESSLER, M.D.

        The Plaintiffs’ Executive Committee (PEC), on behalf of all MDL Plaintiffs with cases

pending in the MDL, hereby moves pursuant to Federal Rules of Civil Procedure 30(a)(2) and 32(a)(4)

for leave to take the deposition of David Kessler, M.D. on January 13, 2021 for the purpose of

preserving his expert witness testimony for its possible use at forthcoming trials of MDL cases.

        In the CT1 cases, Dr. Kessler, a former Commissioner of the Food and Drug Administration

(FDA), provided an expert report for the Plaintiffs and was deposed by all Defendants over two days.

He subsequently provided an expert report and discovery deposition in the New York litigation as

well. None of the opinions offered by Dr. Kessler in either expert report or deposition were specific

to the plaintiffs in those cases.

        Dr. Kessler has recently been asked to serve as the Co-Chair of the COVID-19 Advisory

Board, a task force of physicians and scientists to advise the incoming Biden administration on matters

related to the COVID-19 pandemic.1 Because of his role on the Advisory Board, and the urgent,

unprecedented, and unpredictable nature of the pandemic and the associated work he will be called

upon to do, Dr. Kessler has requested that the MDL Plaintiffs conduct a trial-preservation deposition



1
   See The Washington Post, 11/9/2020, available             at   https://www.washingtonpost.com/
health/2020/11/09/biden-coronavirus-task-force/.
      Case: 1:17-md-02804 Doc #: 3594 Filed: 01/06/21 2 of 4. PageID #: 507689




on January 13, 2021. This will ensure that his testimony exists for Plaintiffs to seek to offer in their

cases-in-chief pursuant to Rule 32(a)(4), regardless of his future availability. Accordingly, Plaintiffs

have duly noticed his deposition for that date. See Deposition Notice attached hereto as Exhibit 1.

         It is well within the Court’s authority to authorize a trial preservation deposition in this setting

in anticipation of a key expert witness’s potential unavailability. See, e.g., Weist v. E.I. Dupont De Nemours

& Co., No. 050cv-0534S, 2009 U.S. Dist. LEXIS 138325, at *8 (W.D.N.Y. Aug. 27, 2009) (“Although

the factual wrinkle in this case is that the witness to be deposed de bene esse is an expert retained by the plaintiff

whose availability for trial is in question because of his nomination to a government position in which he would be

precluded from testifying as an expert at trial, it is the opinion of the undersigned that the better course is to

preserve Dr. Michael’s testimony now . . . .”); McDermott v. Liberty Maritime Corp., No. 08-cv-1503, 2010

U.S. Dist. LEXIS 96992, at *4 (E.D.N.Y. Sept. 16, 2010) (“If the parties do not agree, Plaintiff is

permitted to make an application to the Court, following the close of expert discovery, to conduct ‘de

bene esse’ depositions of his experts.”); In re NC Swine Farm Nuisance Litig., No. 5:15-cv-00013, 2016

U.S. Dist. LEXIS 89074, at *153 (E.D.N.C. July 7, 2016) (“The court has found no authority that

would preclude the taking of a de bene esse deposition on the basis that the deponent is an expert as

opposed to a fact witness.”).2

         To be clear, the scope of this motion is quite limited. Plaintiffs seek leave solely to maintain

the status quo by preserving Dr. Kessler’s testimony now. Whether or not his deposition testimony

ultimately will be admitted at trial in any case is a question for another day to be decided in the

particular case in which the testimony would be admitted and in light of the specific circumstances at

2
 No court order is required for Plaintiffs to proceed with a trial preservation deposition. See Fed. R.
Civ. P. 30(a)(1) (“A party may, by oral questions, depose any person, including a party, without leave
of court except as provided in Rule 30(a)(2).”). However, given the likelihood that Defendants will
challenge Plaintiffs’ efforts and the limited time available to accomplish this deposition, Plaintiffs seek
this Court’s approval to proceed on an expedited basis. Plaintiffs have also noticed the deposition of
Dr. Kessler in the New York litigation. Defendants there have filed a motion for protective order
which will not be heard until after the date Dr. Kessler is available for deposition.

                                                          2
     Case: 1:17-md-02804 Doc #: 3594 Filed: 01/06/21 3 of 4. PageID #: 507690




issue. See, e.g., Weist, 2009 U.S. Dist. LEXIS 138325, at *8 (“[T]he better course is to preserve Dr.

Michaels’ testimony now and permit defendant to raise issues regarding the admissibility of that

testimony before the trial judge when the trial is imminent and when facts have replaced speculation

as to Dr. Michaels’ availability, notoriety, and necessity as a witness.”); In re NC Swine Farm, 2016 U.S.

Dist. LEXIS 89074, at *151 (distinguishing prior decision on the grounds that the discussion in the

earlier case [Carter-Wallace, Inc. v. Otte, 474 F.2d 529, 534-35 (2d Cir. 1972)] “was regarding the use of

prior testimony, not the taking of a de bene esse deposition.”) (emphasis in original). The only question

presented now is whether Dr. Kessler’s trial testimony may be preserved through the noticed

deposition.

                                              CONCLUSION

         For all of the reasons set forth herein, the Court should order that Plaintiffs may take the trial

preservation deposition of Dr. Kessler on January 13, 2021.

Dated:           January 6, 2021

                                                 Respectfully submitted,

                                                 /s/ Paul J. Hanly, Jr.
                                                 Paul J. Hanly, Jr.
                                                 SIMMONS HANLY CONROY
                                                 112 Madison Avenue, 7th Floor
                                                 New York, NY 10016
                                                 (212) 784-6400
                                                 (212) 213-5949 (fax)
                                                 phanly@simmonsfirm.com

                                                 Joseph F. Rice
                                                 MOTLEY RICE LLC
                                                 28 Bridgeside Blvd.
                                                 Mt. Pleasant, SC 29464
                                                 (843) 216-9000
                                                 (843) 216-9290 (fax)
                                                 jrice@motleyrice.com




                                                     3
    Case: 1:17-md-02804 Doc #: 3594 Filed: 01/06/21 4 of 4. PageID #: 507691



                                            Paul T. Farrell, Jr.
                                            FARRELL LAW
                                            422 Ninth Street, 3rd Floor
                                            Huntington, WV 25701
                                            (304) 654-8281
                                            paul@farrell.law

                                            Plaintiffs’ Co-Lead Counsel

                                            /s/ Peter H. Weinberger
                                            Peter H. Weinberger
                                            SPANGENBERG SHIBLEY & LIBER
                                            1001 Lakeside Avenue East, Suite 1700
                                            Cleveland, OH 44114
                                            (216) 696-3232
                                            (216) 696-3924 (fax)
                                            pweinberger@spanglaw.com

                                            Plaintiffs’ Liaison Counsel

                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 6th day of January, 2021, I have electronically filed the

foregoing with the Clerk of Court using the CM/ECF System. Copies will be served upon counsel

of record by, and may be obtained through, the Court’s CM/ECF System.



                                                     /s/ Peter H. Weinberger
                                                     Peter H. Weinberger

                                                     Plaintiffs’ Liaison Counsel




                                                4
